Name: Council Decision (EU) 2017/1922 of 16 October 2017 on the position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council of the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, as regards the amendment of Annex IX to Protocol I
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  economic geography;  executive power and public service;  European construction
 Date Published: 2017-10-20

 20.10.2017 EN Official Journal of the European Union L 271/41 COUNCIL DECISION (EU) 2017/1922 of 16 October 2017 on the position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council of the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, as regards the amendment of Annex IX to Protocol I THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (1) (the Agreement), was signed on 15 October 2008, and has been applied provisionally since 29 December 2008. (2) Pursuant to Article 229(1) and (2) of the Agreement, the Joint CARIFORUM-EU Council (the Joint Council) may adopt decisions that are binding on the Parties and the Signatory CARIFORUM States, which shall take all the measures necessary to implement them in accordance with internal rules of each Party and of each Signatory CARIFORUM State. (3) The Joint Council, at its fourth meeting on 17 November 2017, is to adopt a decision on the amendment of Annex IX to Protocol I of the Agreement (Annex IX) that includes the list of Overseas Countries and Territories (OCTs). (4) In light of the change of status of three territories, that amendment aims to update the list of OCTs set out in Annex IX and harmonise it with the one set out in the Annex II to the Treaty. (5) In the Joint Council, the Union is to be represented by the Commission in accordance with Article 17(1) of the Treaty on European Union (TEU). The Member States are to support the position of the Union in accordance with Article 4(3) TEU. (6) It is appropriate to establish the position to be adopted on behalf of the Union in the Joint Council. (7) The position of the Union within the Joint Council should teherefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council at its fourth meeting on 17 November 2017 as regards the amendment of Annex IX to Protocol I to the Agreement shall be based on the draft Decision of the Joint CARIFORUM-EU Council attached to this Decision. Article 2 This Decision is addressed to the Commission and to the Member States. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) OJ L 289, 30.10.2008, p. 3. DRAFT DECISION No ¦/2017 OF THE JOINT CARIFORUM EU COUNCIL established by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, of ¦ concerning the amendment of Annex IX to Protocol I: Overseas countries and territories THE JOINT CARIFORUM-EU COUNCIL Having regard to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (the Agreement), and in particular Article 41 of Protocol I thereof, Whereas: (1) Protocol I of the Agreement  Concerning the Definition of the Concept of Originating Products and Methods of Administrative Cooperation  defines Overseas Countries and Territories (OCTs) to mean the Overseas Countries and Territories set out in Annex IX thereto; (2) Following the change of status of Mayotte (1) and Saint-BarthÃ ©lemy (2), and the entry into force of Council Decision 2013/755/EU on the association of the overseas countries and territories with the European Union (3), the list of overseas countries and territories in Annex IX to Protocol I of the Agreement should be updated, HAS DECIDED AS FOLLOWS: Article 1 Annex IX to Protocol I is replaced by the Annex which is annexed to this Decision. Article 2 This Decision shall enter into force on ¦ Done at ¦, For the CARIFORUM States For the EU Party (1) Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ EU L 204, 31.7.2012, p. 131). (2) Council Decision 2010/718/EU of 29 October 2010 amending the status with regard to the European Union of the island of Saint-BarthÃ ©lemy (OJ EU L 325, 9.12.2010, p. 4). (3) Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (OJ EU L 76, 15.3.2014, p. 56). ANNEX IX to Protocol I Overseas countries and territories For the purposes of this Protocol overseas countries and territories means the following countries and territories referred to in Annex II to the Treaty on the Functioning of the European Union listed below: (This list is without prejudice to the status of these countries and territories, or future changes in their status.) 1. Overseas countries and territories that have special relations with the Kingdom of Denmark:  Greenland. 2. Overseas countries and territories that have special relations with the French Republic:  New Caledonia and Dependencies,  French Polynesia,  Saint Pierre and Miquelon,  Saint BarthÃ ©lemy,  French Southern and Antarctic Territories,  Wallis and Futuna. 3. Overseas countries and territories that have special relations with the Kingdom of the Netherlands:  Aruba,  Bonaire,  CuraÃ §ao,  Saba,  Sint Eustatius,  Sint Maarten. 4. Overseas countries and territories that have special relations with the United Kingdom of Great Britain and Northern Ireland:  Anguilla,  Bermuda,  Cayman Islands,  Falkland Islands,  South Georgia and the South Sandwich Islands,  Montserrat,  Pitcairn,  Saint Helena and Dependencies,  British Antarctic Territory,  British Indian Ocean Territory,  Turks and Caicos Islands,  British Virgin Islands.